DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Pursuant to the telephone interview, dated 3-24-2021, in which the Examiner stated that a second Terminal Disclaimer, designating U.S. Pat. No. 10,376,571, is required, the Terminal Disclaimer received 3-26-2021 has been approved and entered.
Claims 1, 2, 8-14, 16-22, 25, and 27-29 are under consideration.
Conclusion
Claims 1, 2, 8-14, 16-22, 25, and 27-29 are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 29, 2021